             Case 3:12-cv-05060-BHS Document 117 Filed 08/22/19 Page 1 of 3



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     THOMAS W. S. RICHEY,                               CASE NO. C12-5060 BHS
 8
                              Plaintiff,                ORDER SETTING HEARING AND
 9          v.                                          DENYING PLAINTIFF’S MOTION
                                                        TO STAY AND COMPEL
10   D. DAHNE,

11                            Defendant.

12

13          This matter comes before the Court on Defendant D. Dahne’s (“Dahne”) status

14   report, Dkt. 109, and Plaintiff Thomas Richey’s (“Richey”) motion to stay and to compel

15   discovery, Dkt. 111.

16          On July 18, 2019, the Court granted Dahne’s motion for relief from an order

17   and/or motion for involuntary dismissal, concluded that an evidentiary hearing was

18   necessary, and requested that the parties file a joint status report proposing a date for the

19   hearing. Dkt. 108. On July 31, 2019, Dahne filed a status report stating that Richey

20   failed to agree on any date for the hearing and proposed dates in the end of September or

21   in October. Dkt. 109.

22


     ORDER - 1
             Case 3:12-cv-05060-BHS Document 117 Filed 08/22/19 Page 2 of 3



 1          On August 1, 2019, Richey filed a motion to stay the hearing and requesting the

 2   Court to compel discovery. Dkt. 109. Richey contends that the issue necessitating the

 3   evidentiary hearing, which is whether he fabricated his grievance regarding an “obese

 4   Hispanic guard,” may be easily resolved if Dahne simply produced evidence identifying

 5   which guards were working the day of the alleged confrontation. Id. While Richey’s

 6   argument is somewhat persuasive, the fact that a certain guard was working does not

 7   necessarily resolve the issue of whether there was an actual confrontation between the

 8   guard and Richey. In other words, Richey may have still fabricated aspects of the

 9   grievance in order to manufacture a civil rights violation. Thus, the Court disagrees with

10   Richey that employment records alone resolve the issue of fabrication.

11          On August 6, 2019, Dahne responded arguing that neither a stay nor an order to

12   compel is necessary. Dkt. 111. The Court agrees with both arguments. First, the Court

13   will set a hearing for October 17, 2019, which seems to allow sufficient time to complete

14   any outstanding discovery regarding evidence necessary for the hearing. Thus, a stay is

15   not warranted. Second, Richey fails to show that Dahne has failed to adequately respond

16   to any specific discovery request. Thus, an order to compel is not warranted.

17          On August 15, 2019, Richey replied arguing that Dahne has failed to comply with

18   his discovery request. Dkt. 116. Richey, however, fails to establish that the 30-day

19   period to respond has lapsed necessitating an order to compel. Fed. R. Civ. P. 34(b)(2).

20   If Dahne fails to adequately respond, then the parties shall meet and confer before the

21   Court will entertain any motion on this issue. Fed. R. Civ. P. 37(a)(1).

22


     ORDER - 2
             Case 3:12-cv-05060-BHS Document 117 Filed 08/22/19 Page 3 of 3



 1         In sum, the Court sets a hearing for October 17, 2019 and DENIES Richey’s

 2   motion to stay and to compel, Dkt. 111.

 3         IT IS SO ORDERED.

 4         Dated this 22nd day of August, 2019.

 5

 6

 7
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
